ORDER DISMISSING PETITIONS
PER CURIAM.
On the 24th day of August, 2004, Jack Edward Crittenden, Petitioner, filed his Petitions in each of the above-referenced cases attaching what purport to be initiative petitions submitted to this Court for “review and approval of the face as provided for under Cherokee Nation Law.” The Petitioner does not cite any specific provision of the Cherokee Nation Code authorizing such review. Further, upon review of Article XV of the Constitution of 1975 and Legislative Act 15-04, which appears to be the most recent and applicable statement of the law and procedure to be followed in the circulation of initiative peti*7tions, we find no jurisdiction granted to this Court to conduct a review in the manner requested by the Petitioner.
IT IS THEREFORE ORDERED, for the reason above-stated, that the Petitions in JAT04-06, JAT 04-07, and JAT 04-08 are hereby dismissed.